Title: From Thomas Jefferson to Edmund Bacon, 7 November 1808
From: Jefferson, Thomas
To: Bacon, Edmund


                  
                     Sir
                     
                     Washington Nov. 7. 08.
                  
                  I inclose you 565. Dollars to be paid as follows.
                  
                     
                        
                           
                           
                           
                           
                           D.
                           
                        
                        
                           to 
                           John Perry
                           
                           
                           200.
                           
                        
                        
                           
                           James Dinsmore
                           
                           
                           50.
                           
                        
                        
                           
                           J. Bullock of Milton (on H. Chisolm’s order)
                           77.
                           90
                        
                        
                           
                           Belt’s balance
                           
                           
                           48.
                           28
                        
                        
                           
                           
                           
                           £
                           
                           
                        
                        
                           
                           for small debts to wit 
                           Simmonds 
                           7–10 =
                           25.
                           
                        
                        
                           
                           
                           Gentry 
                           5–11 =
                           23.
                           50
                        
                        
                           
                           
                           Bradburn 
                           1–10 =
                           5.
                           
                        
                        
                           
                           for yourself on account
                           
                           
                              135.
                           
                           
                              32
                           
                        
                        
                           
                           
                           
                           565.
                           
                        
                     
                  
                  
                  Be so good as to inform Davy that his child died of the whooping cough on the 4th. day after he left this. I tender you my good wishes.
                  
                     Th: Jefferson 
                     
                  
               